DETAILED ACTION
Response to Amendment
The Amendment, filed on 05/04/2022 has been entered and acknowledged by the Examiner.
Cancellation of claim 3 has been entered.
Claims 1-2 and 4-7 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-2 and 4-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 1 recites “wherein at least a portion of the plurality of alignment marks are located on a base for supporting the plurality of display panels, and the base is a color filter substrate”; this is not physically possible to do based on the specification.
For example, figure 6 of applicant’s drawings shows a display panel disclosed in the specification comprising a base layer (200) that is a color filter substrate and an array substrate (101), see paragraph [0031]) of specification . Without both of these substrates a “display panel” would be non-functional.
The claim and specification requires the color filter substrate to support the display panel which is not possible since the color filter substrate is part of the display panel.
 In applicant’s drawings the color filter substrate (base 200) is shown supporting an array substrate (101), not a display panel (101+200).
Claims 2-7 are rejected because of their dependencies on claim 1 (they all include this discrepancy).
The above limitation cannot be considered in claim 1 and the previous rejections remain.
Examiner Note: Prior to amendment, please consider also Okuyama et al (US patent No. 6,665,043) especially figure 8 which shows an upper and lower stage 25 and 26 supporting array and CF substrates 23 and 24, all with matching alignment holes or marks aligned by camera 33 (see col. 5, lines 66-67 and col. 6, lines 1-4).
Also, if applicant requests after final consideration of an amendment, please do so under the AFCP 2.0 program which allows examiner some hours to consider.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krusius et al (US Patent No. 6,476,886, previously cited).
Regarding Claim 1, Krusius discloses in figures 1-7: A method of manufacturing a tiled display device (title), comprising: providing a plurality of display panels (304, col. 8, line 15, fig. 1, step 202); providing a plurality of alignment marks (702, col. 9, line 41, fig. 7) wherein at least a portion of the plurality of alignment marks are located on a base for supporting the plurality of display panels, and the base is a color filter substrate (see 35 USC 112a rejection above); and 5tiling the plurality of display panels (304) with reference to the plurality of alignment marks (702)(col.9, Lines 40-46); wherein the alignment marks (702) are so arranged that the display panels (304) are tiled to make all the same interpitches (col. 6, line 66- col. 7, line 2).  
Regarding Claim 2, Krusius discloses: wherein at least a portion of the plurality of alignment marks (702) are located on the plurality of display panels (304)(fig. 7, col. 9, line 43).  
Regarding Claim 4, Krusius discloses wherein the interpitches are the same as pitches of the plurality of display panels (304)(col. 6, line 66-col. 7, line 4).  
Regarding Claim 5, Krusius discloses wherein the tiling of the plurality of display panels (304) is by aligning 15each of the plurality of display panels (304) with reference to at least one of the plurality of alignment marks (702)(col. 9, lines 36-46).  
----------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Krusius (886)
Regarding Claim 6, Krusius fails to disclose: wherein the plurality of display panels (304) are aligned one by one.  
Regarding Claim 7, Krusius fails to disclose: wherein at least two of the plurality of display panels (304) are aligned at the same time
However, applicant has not shown in the specification how aligning the display panels one at a time or two at a time produces any novel or unexpected result or solves any known problem. If fact, applicant discloses in the specification, paragraph [0034] that the number of display panels aligned each time can be adjusted according to practical operations.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to align the display panels one at a time or two at a time, as a matter of obvious design choice.
Response to Arguments
Applicant’s arguments presented 05/04/2022 have been considered and are moot in light of the rejections of the claims under 35 USC 112a above. The amendment limitations cannot be considered as claimed and the previous rejections still stand.

CONTACT INFORMATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879